Robinson, J.
The plaintiff was married to the defendant in October, 1887. He was then forty-one and she was eighteen years of age. They lived together about three and one-half years, and during that tíme two children were born to them. The defendant left the plaintiff in March, 1891, and since that time they have lived apart. She demands a divorce on the ground of such cruel and inhuman treatment on his part as endangered her life. She testifies that he struck her in the side, and pnlled her hair, soon after they were married; that -her side had ached nearly all the time since that time; that he sometimes became angry with her, -and cursed her; that he accused her. of being unduly intimate with other men; that he did not provide for her; that they were quarreling constantly; that he ordered her mother and sister out of the house when they were visiting- her; and that she cannot 'live with him. She admits that she did some of the quarreling; that she ordered ham to go away when he left her; that she had tried to strike him; that she had pushed him out of the house, and thrown a stove door at him; that at one time, when she had a knife -in her hand, she told him if he did not shut his mouth she would use the knife on him; 'that she ■had seen him several times since they parted, and that on every ■occasion he had asked her to live with him; and that she goes to dances with other men, hut will not go with married men, preferring those who are single. The defendant admits that he struck the plaintiff on her shoulder with his open hand the year after they wore married, hut says 'the blow did not make any bruise. He states that sbe complained of a pain in her side before they were warned, ami attributed its cause to the lifting of a washboiler. He •denies having pulled her hair, denies that he ever swore at her, and *740denies that he ever accused her of being unchaste. He states that she has a bad temper, and that her mother also had a bad temper, and caused all the trouble. It appears that the defendant was an industrious man, of good habits, who is attached to his family. He has little, if any, property, but is willing to do all he can to provide for them. He has not always exercised the forbearance and self-control he should have done, but the plaintiff gave him much cause for complaint, and was fully as much to blame for their domestic trouble as he was. The alleged striking and pulling her hair occurred more than two years- before they separated. There is nothing in the record to show that her health was impaired, o-r that her life was endangered by his conduct toward her. It may be true that they cannot live happily together as -husband and wife should, but the evidence fails to show any ground for divorce, recognized by the laws of this state. The decree of the district court, so far as it granted relief to the plain-biff, is reversed.